DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claim 11 recites "the thermally adaptive material of Claim 7 further comprising a plurality of additional layers extending within the cavities and coupled to respective opposing sides of an internal face of a portion of the cavities defined by the first adaptive textile layer". It is the Examiner’s position that the instant specification does not provide support for such a limitation wherein the cavities include both a third material and said additional layers. See for example Figures 3a+3b and Figures 4a+4b and paragraphs [0047]-[0058] in which the cavities are filled either by a third material wherein the third material is one or more layers extending within the cavities and coupled to respective opposing sides of an internal face of a portion of the cavities defined by the first adaptive textile layer or by a third material wherein the third material is fibers extending between opposing internal faces of the first and second textile layers. 






Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                  nonobviousness.

Claims 1-3, 5-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ridley et al. (US 2016/0340814 A1) in view of Morrison (US 2004/0062910 A1).
Regarding Claim 1, Ridley teaches a thermally adaptive material configured to assume a lofted configuration and flat configuration in response to different temperatures (see [0072] & Fig. 3). Ridley suggests that the single bimorph architecture shown in Fig. 3 can be coupled so as to define a fabric with multiple cavities (see [0074]). Ridley also suggests that said thermally 


    PNG
    media_image1.png
    711
    1466
    media_image1.png
    Greyscale

	
As seen in the image above, the modified adaptive material of Ridley includes an adaptive first textile layer (see top layer) including a plurality of first sections of a first material that has a first thermal expansion coefficient (see sections P2) and a plurality of sections of a second material that has a second thermal expansion coefficient (see sections P1+P3). That is to say, the first material is represented by the laminate in sections P2 wherein the white material 110 is on top of the gray material 120 and the second material is represented by the laminate in the combined sections P1 + P3 wherein the gray material 120 is on top of the white material 
The material of Ridley also includes a second textile layer (see bottom layer) disposed opposing the adaptive first textile layer and a plurality of linear engaging portions (303 + 304 – see [0070]) between the first textile layer and second textile layer, the engaging portions at alternating successive opposing pairs of the first and second materials. Additionally, the material of Ridley includes a plurality of elongated cavities (305) defined by the first and second layers and respective adjacent pairs of the linear engaging portions, the cavities generated while the adaptive textile is at least in the lofted configuration. 
Ridley teaches that the multilayer thermally adaptive structures for use in garments may be integrated with waterproofing, wind proofing, wicking, or other layers or materials for specific applications, both in structures where additional functionality is added through additional layers or where additional functionality is added through fibers stitched with or through the multilayer structure (see [0048]). However, Ridley does not teach a specific embodiment of the thermally adaptive material described above wherein the cavities are least partially filled by a third material. 
In the analogous art of layered textile for use in clothing, Morrison teaches a spacer fabric comprising an upper and a lower face and fibers that extend between the two faces (see 

Regarding Claim 2, Ridley in view of Morrison teaches the thermally adaptable garment according to Claim 1 above wherein the second textile layer (see bottom layer) comprises an adaptive second textile layer including a plurality of first sections of the first material (see sections P1+P3; laminate wherein the white material 110 is on top of the gray material 120) and a plurality of sections of the second material (see sections P2; laminate wherein the gray material 120 is on top of the white material 110)). The adaptive second textile layer has a plurality of alternating successive sections of the first and second materials along a length of the first adaptive textile layer (see alternating P1+P3 and P2 sections) with respective adjoining sections on the first and second materials being coupled at respective linear junctions (see junction between P1+P3 and P2 sections). The first and second materials are configured to change from a planar configuration to opposite respective non-planar curved configurations (see concave vs convex discussion in Claim 1 above) in response to a change in temperature to generate the lofted configuration (see [0072]). 

Regarding Claim 3, Ridley in view of Morrison teaches the thermally adaptable garment according to Claim 2 above wherein the first and second adaptive textile layers are disposed in 

Regarding Claims 5-6, Ridley in view of Morrison teaches the thermally adaptable garment according to Claim 1 above wherein the third material comprises a plurality of fibers disposed within the cavities and wherein each of the plurality of fibers extend between and are coupled to opposing internal faces of the first and second textile layers.

Regarding Claim 7, Ridley teaches a thermally adaptive material configured to assume a lofted configuration and flat configuration in response to different temperatures (see [0072] & Fig. 3). The thermally adaptive material comprises an adaptive first textile layer (bimorph 100B1) including one section of a first material (110) and one or more sections of a second material (120) disposed adjacent to the section of the first material (see [0070]-[0072]). The first material has a first thermal expansion coefficient and the second material has a second thermal expansion coefficient that is different from the first thermal expansion coefficient (see [0038]). The thermally adaptive material further comprises a second textile layer (bimorph 100B2) opposing the first adaptive textile layer and a plurality of engaging portions (303 & 304) between the first and second textile layer (see [0070]). A cavity (305) is defined by the first and second layers and respective adjacent pairs of said engaging portions (see Fig. 3), the cavity generated while the adaptive textile is in at least a lofted configuration.
Ridley teaches that the multilayer thermally adaptive structures can be used in garments and may be integrated with waterproofing, wind proofing, wicking, or other layers or materials for specific applications, both in structures where additional functionality is added through 
In the analogous art of layered textile for use in clothing, Morrison teaches a spacer fabric comprising an upper and a lower face and fibers that extend between the two faces (see [0069] & Fig. 1). Morrison suggests that said fibers wick moisture away from the skin (see [0081]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the thermally adaptive material of Ridley by adding fibers that extend between the first and second textile layers for the purpose of wicking as suggested by Morrison. One of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). The above modification would yield a thermally adaptive material wherein the cavity is at least partially filled by a third material (the wicking fibers) as required by the instant claim. 

Regarding Claim 8, Ridley in view of Morrison teaches the thermally adaptive material according to Claim 7 above. Ridley teaches that the bimorphs in the thermally adaptive material may be configured to change configuration such that the height of the cavity increases with lower temperature which is desirable for dynamically generating insulation from a cold environment (see [0067]). Likewise Ridley suggests that on exposure to heat, the height of the cavity decreases which is desirable for dynamically preventing overheating of a wearer in a warm environment (see [0067]). Overall, Ridley teaches that where it is desirable to keep a wearer within a certain temperature range, various embodiments can be configured to dynamically provide more of less insulation based on changing environmental temperatures 

Regarding Claims 9-10, Ridley in view of Morrison teaches the thermally adaptive material according to Claim 7 above wherein the adaptive first textile layer comprises one section of the first material and a plurality of sections of the second material. However, Ridley also teaches that the bimorph architecture seen in Fig. 3 can define a planar sheet which defines a plurality of cavities (see [0074]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the thermally adaptive material of Ridley in view of Morrison such that the material includes a plurality of cavities strung together, that is to say multiple of structures 300 in Fig. 3 are strung together by connecting the structures 300 at connection points 303 + 304. 
Said modification would yield a thermally adaptive material wherein the first textile layer includes a plurality of sections of the first material (110) and a plurality of sections of the second material (120) disposed adjacent respective sections of the first material as required by Claim 9. Likewise, said modification would yield a thermally adaptive material wherein the second textile layer comprises an adaptive second textile layer including a plurality of sections of the first material (110) and a plurality of sections of the second material (120) as required by Claim 10. 

Regarding Claims 12-13, Ridley in view of Morrison teaches the thermally adaptive material according to Claim 7 above wherein the third material comprises a plurality of fibers extending between opposing internal faces of the first and second textile layers. Said plurality of fibers extend between internal faces of the layers within the cavities and wick fluid associated with the body of a user away from the body of the user toward the external environment by wicking fluid from the second layer toward the first layer.

Regarding Claim 14, Ridley in view of Morrison teaches the thermally adaptive material according to Claim 7 above. Ridley suggests that the height of the cavity can be increased with decreased temperature which is desirable for dynamically generating insulation from a cold environment (see [0075]). Ridley appears silent with respect to the specific change in height of said embodiment of the thermally adaptive material. However, Ridley also teaches generally that it can be desirable for the thermally adaptive materials to double their thickness to provide increased comfort as ambient temperatures cools. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the thermally adaptive material of Ridley in view of Morrison such that the change from a flat to a lofted configuration in response to cooling temperatures results in the material doubling in thickness (i.e. an increase of 100% in thickness as required by the instant claim). 

Regarding Claims 15-16 and 18, Ridley in view of Morrison teaches the thermally adaptive material according to Claim 7 above but the combination appears silent with respect to the difference in the coefficient of thermal expansion between the first and second materials. However, Ridley suggests that it is desirable to pair materials where the difference in coefficient of thermal expansion (ΔCTE) is large (see [0116]). Ridley also suggests that coiled actuators having large CTEs can be desirable for use in bimorphs (see [0116]) and that some embodiments of highly twisted polymer coil actuator can have effective CTE values of 1000 µm/m/K or more (see [0114]). Furthermore, Ridley teaches that such coils may have both 
The above modification would necessarily yield a material wherein the difference in coefficient of thermal expansion values for the first and second materials is at least 1000 µm/m/K as required by Claim 15. It would also yield a material wherein the thermal expansion coefficient of at least one of the first and second materials is negative as required by Claim 16. Likewise, it would yield a material wherein the first and second materials comprise a plurality of coiled polymer actuators as required by Claim 18. 

Regarding Claim 17, Ridley in view of Morrison teaches the thermally adaptive material according to Claim 15 above. The combination appears silent with respect to the relative magnitude of the coefficient of thermal expansion (CTE) of the first and second materials. However, given that there are a finite number of possibilities for the relative magnitudes of the CTE ( |first| > |second| OR |first| < |second| OR |first| = |second| ) it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the material of Ridley in view of Morrison such that the magnitude of the CTE of the first material is larger than that of the second. The ordinarily skilled artisan would have done so with a reasonable expectation of success in practicing the invention of the prior art since such a decision would have been a choice from a finite number of identified, predictable solutions for the relative magnitude of CTE for the first and second material. See MPEP § 2143 (E). 


Regarding Claim 20, Ridley in view of Morrison teaches the thermally adaptive material according to Claim 7 above wherein the second textile layer comprises an adaptive second textile layer (bimorph 100B2). Ridley also teaches that it may be advantageous to employ different bimorph layers, each with unique flat temperatures throughout the multilayer structure, enabling unique thermal response in layers close to the body when compared to the thermal response in layers close to the surface of the temperature sensitive article (see [0051]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the thermally adaptive material of Ridley in view of Morrison such that a first slat temperature of the first adaptive layer is configured to be different than a second flat temperature of the second adaptive layer as required by the instant claim. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ridley et al. (US 2016/0340814 A1) in view of Morrison (US 2004/0062910 A1) as applied to Claims 1 and 7, respectively, above, and further in view of Statham et al. (US 5,150,476 A).
Regarding Claim 4, Ridley in view of Morrison teaches the thermally adaptable garment according to Claim 1 above wherein the third material comprises a variety of fibers extending between the first and second layer for the purpose of improved wicking. As noted above, Ridley teaches that the multilayer thermally adaptive structures for use in garments may be integrated with waterproofing, wind proofing, wicking, or other layers or materials for specific applications, both in structures where additional functionality is added through additional layers or where additional functionality is added through fibers stitched with or through the multilayer structure (see [0048]). However, Ridley in view of Morrison does not teach garment wherein the third material of the adaptive material comprises a plurality of additional layers extending within the cavities and coupled to respective opposing sides of an internal face. 
In the analogous art of insulating fabrics, Statham teaches a layered insulating fabric wherein a pleated layer is placed between the face layers for the purpose of wicking moisture to help keep the wearer dry (see Abstract and Figs. 1 & 2). Statham also suggests that while the fabric has been depicted as only having three layers, more layers could be added with selected layers being pleated. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the garment of Ridley in view of Morrison by adding multiple pleated layers that extend within the cavities and are coupled to respective opposing sides of an internal face of a portion of the cavities defined by the adaptive first textile layer (either in addition to the wicking fibers or in lieu of said fibers) for the purpose of wicking as suggested by Statham. One of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known 
 
Regarding Claim 11, Ridley in view of Morrison teaches the thermally adaptable material according to Claim 7 above wherein the third material comprises a variety of fibers extending between the first and second layer for the purpose of improved wicking. As noted above, Ridley teaches that the multilayer thermally adaptive structures for use in garments may be integrated with waterproofing, wind proofing, wicking, or other layers or materials for specific applications, both in structures where additional functionality is added through additional layers or where additional functionality is added through fibers stitched with or through the multilayer structure (see [0048]). However, Ridley in view of Morrison does not teach garment wherein the third material of the adaptive material comprises a plurality of additional layers extending within the cavities and coupled to respective opposing sides of an internal face. 
In the analogous art of insulating fabrics, Statham teaches a layered insulating fabric wherein a pleated layer is placed between the face layers for the purpose of wicking moisture to help keep the wearer dry (see Abstract and Figs. 1 & 2). Statham also suggests that while the fabric has been depicted as only having three layers, more layers could be added with selected layers being pleated. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the garment of Ridley in view of Morrison by adding multiple pleated layers that extend within the cavities and are coupled to respective opposing sides of an internal face of a portion of the cavities defined by the adaptive first textile layer for the purpose of wicking as suggested by Statham. One of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ridley et al. (US 2016/0340814 A1) in view of Morrison (US 2004/0062910 A1) as applied to Claim 18 above, and further in view of Tugrul (“Air Permeability of Woven Fabrics” JTATM Vol 5, Issue 2, 2006).
Regarding Claim 19, Ridley in view of Morrison teaches the thermally adaptive material according to Claim 18 above wherein the first and second textile materials include coiled polymer actuators. Ridley suggests that said actuators may be woven or stitched through fabrics to create the bimorph structures but Ridley in view of Morrison appear silent with respect to the specific fabric structure and the average space between coiled actuators. 
In the analogous art of woven fabrics, Tugrul teaches that air permeability is a very important factor in the performance of textile materials such as clothing and that air permeability is mainly dependent upon the fabric’s weight and construction such as the number of warp/weft yarns per cm (see Pg. 1). As can be seen in Figures 3a & 3b (see Pg. 5), the air permeability of a fabric decreases as the number of yarns per cm increases. Therefore, in applications wherein a high air permeability is desired, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the fabric is the bimorph with a loose weave structure (that is a low count of yarns per cm). At very low counts per cm, the ordinarily skilled artisan would expect the average space between respective coiled polymer actuators in the fabric to be 50% or greater than the average diameter of the coiled polymer actuators as required by the instant claim. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789